Filed 9/11/13 P. v. Gomez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B246362

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA081178)
         v.

SHEILA GOMEZ,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Katherine
Mader, Judge. Affirmed.
         Marta I. Stanton, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Sheila Gomez, appeals from a January 18, 2013 order partially denying
her motion for return of property. We affirm the order.
       On June 28, 2012, defendant was charged with six counts: second degree
commercial burglary of Best Buy in El Segundo (Pen. Code, § 459); petty theft of Best
Buy in El Segundo (Pen. Code, § 484, subd. (a)); receiving stolen property (Pen. Code, §
496, subd. (a); possession of a controlled substance, methamphetamine (Health & Safety
Code, § 11377, subd. (a); second degree commercial burglary of Best Buy in Hawthorne
(Pen. Code, § 459); and petty theft of Best Buy in Hawthorne (Pen. Code, § 484, subd.
(a)). The preliminary hearing transcript indicated defendant was involved in a fraudulent
effort to return speakers to a store.
       On July 13, 2012, defendant pled no contest to second degree commercial
burglary. The remaining counts were dismissed. Defendant was placed on a 3-year
formal probation on condition she serve 365 days in jail. Defendant received 36 days of
presentence credit consisting of 18 day in actual custody and 18 days for conduct credit.
In addition, defendant was ordered to pay a $40 court operations assessment and a $30
criminal conviction assessment.
       On November 30, 2012, defendant filed a motion to return property. On January
18, 2013, the trial court partially granted defendant’s motion. But the trial court denied
the motion for return of: a digital memory card; an electronic cable; an accomplice’s
satchel and its contents including diagonal cutting pliers, a folding knife, and a voltage
tester; a duplicate receipt provided by a store employee; a laptop computer not listed on a
store receipt; a paper shredder; and a jump-starter. Defendant filed her notice of appeal
on January 18, 2013.
       We appointed counsel to represent defendant on appeal. After examination of the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested this court to independently review
the entire record on appeal pursuant to People v. Wende (1979) 25 Cal.3d 436, 441. (See
(Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On June 10, 2013, we advised
defendant that she had 30 days within which to personally submit any contentions or

                                              2
arguments she wishes us to consider. No response has been received. We have
examined the entire record and are satisfied appointed appellate counsel has fully
complied with her responsibilities. No argument exists favorable to defendant on appeal.
(People v. Kelly (2006) 40 Cal.4th 106, 112-113; People v. Wende, supra, 25 Cal.3d at p.
441.)
        The order partially denying the motion for return of property is affirmed.
                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                             TURNER, P. J.




We concur:




        KRIEGLER, J.




        KUMAR, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              3